Citation Nr: 1010490	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Behcet's disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a November 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A VA examination is necessary to determine the current 
clinical status of the Veteran's Behcet's disease and whether 
it is etiologically related to her active service presence in 
the Middle East during the Persian Gulf War.  VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran reports that she began experiencing vaginal sores 
during the end of her active service (i.e. sometime in 1991 
or 1992) and these symptoms have persisted.  In the mid 
1990s, she also began experiencing cognitive problems.  The 
medical record includes a November 1997 neuropsychological 
examination reflecting complaints of memory loss and a 
diagnosis of a cognitive disorder, NOS.  The Veteran has been 
diagnosed with Behcet's disease and references to Behcet's 
disease were made in her medical records.  

The Veteran must be afforded a VA examination by a qualified 
Rheumatologist.  The Board finds that the examiner must be 
qualified as a Rheumatologist due to the rarity of the 
presently claimed disability.  The claims file must be made 
available for the examiner to review, and the examiner will 
indicate receipt and review of the claims file in any report 
generated.  The examiner must interview and clinically 
examine the Veteran.  All necessary tests and studies must be 
conducted.  The VA examination report will include the 
present status of any symptoms related to Behcet's disease; 
and a medical opinion on whether it is more or less likely 
that the post-service Behcet's disease diagnosis is related 
to Persian Gulf War service in the early 1990s.  A scientific 
rationale must accompany the medical opinion.  If the 
examiner is unable to express an opinion without resort to 
speculation, he or she should so state and further note any 
missing information that would enable a non-speculative 
opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination by a medical professional 
qualified as a Rheumatologist.  The 
examination report must include the 
following: 

(i) Indication that the examiner has 
received and reviewed the claims file.  

(ii) Findings from an interview and 
clinical examination of the Veteran.  
All necessary tests and studies must 
be conducted.  

(iii)  Diagnosis of all present 
symptoms related to Behcet's disease 
following the interview and clinical 
examination.  

(iv)  A medical opinion on whether it 
is more or less likely that the post-
service Behcet's disease diagnosis is 
related to Persian Gulf War service in 
the early 1990s.  A scientific 
rationale must accompany the medical 
opinion.  

(v)  If an opinion cannot be made 
without resort to speculation, the 
examiner should so state and further 
note any missing information that 
would enable a non-speculative 
opinion.  

2. To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
her representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


